DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-11) in the reply filed on 09 November 2020 is acknowledged.  The traversal is on the ground(s) that a complete search for Invention I (claims 1-11) would necessarily overlap with any search for Invention II (claims 12-16)  and that a substantial burden would not result on the examiner (Remarks, page 2).  This is not found persuasive because any potential overlap between searches of different inventions does not automatically preclude a restriction requirement.  Further, a serious burden is prima facie shown in the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02.  See MPEP § 803.  As set forth in the previous Office action, the examiner has shown separate classification by such appropriate explanation in this case.  The burden is on applicant to rebut the prima facie showing by appropriate showings or evidence.  See MPEP § 803.  A mere statement that a substantial burden would not result on the examiner without any objective evidence to support this contention is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 1-11 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the presence of claims 12-16 directed to an invention non-elected with traverse in the reply filed on 09 November 2020.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711